Citation Nr: 0426266	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 19, 
1989, for the grant of service connection for a heart 
disability, to include aortic regurgitation status post 
aortic valve prosthesis.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from January 15, to 
February 16, 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which implemented a February 1997 Board decision 
granting service connection for heart disease.  The RO 
granted service connection for aortic regurgitation and 
status post aortic valve prosthesis, effective April 1, 1989.  
In a January 1998 rating decision, the RO assigned an 
effective date of January 19, 1989, for the award of service 
connection.

In an October 2001 decision, the Board denied the claim for 
an effective date earlier than January 19, 1989, for the 
award of service connection; however, in October 2003, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the matter for 
further appellate review.


FINDINGS OF FACT

1. In March 1952, the Board denied service connection for a 
heart disability.

2. On February 7, 1989, the RO received a statement from the 
veteran wherein he expressed a desire to reopen his 
previously disallowed claim of entitlement to service 
connection for a heart disability.

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen prior to January 19, 1989.



CONCLUSION OF LAW

Entitlement to an effective date earlier than January 19, 
1989, for the grant of service connection for a heart 
disability is not warranted.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
The effective date of the grant of benefits based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

The veteran entered onto active duty January 15, 1951.  An 
entrance examination conducted that day did not disclose any 
heart abnormalities.  On January 26, 1951, a marked murmur at 
the aortic area, possibly two murmurs, was noted.  The 
initial impression was rheumatic heart disease, possible 
congenital anomaly, and he was hospitalized for further 
evaluation.  The initial summary noted that the veteran 
currently had an upper respiratory infection.  He had no 
cardiac history, and had been very active in sports.  He had 
no current complaints referable to the cardiac system.  
Examination revealed heart enlargement with grade IV aortic 
diastolic murmur and a Grade II aortic systolic murmur.  
Fluoroscopic examination on February 3 revealed rather 
considerable left atrial and left ventricular enlargement, 
and elongation of the thoracic aorta.  The X-ray appearance 
was noted to be more of a long standing hypertension than a 
rheumatic heart.  Throughout the hospitalization, the veteran 
was noted to be asymptomatic.  He had no rheumatic fever 
history.  Daily temperature recordings did not exceed 99 
degrees Fahrenheit.  The impression was rheumatic heart 
disease with aortic stenosis and marked insufficiency and 
cardiomegaly.  Medical Board proceedings were initiated for 
discharge, and the final diagnosis noted on the report of 
Board proceedings on February 6, 1951, was rheumatic heart 
disease, inactive, with aortic insufficiency, mitral stenosis 
and cardiac enlargement, Class I, compensated, unchanged, 
which had existed to a disqualifying degree at the time of 
enlistment.  The veteran was discharged from service on 
February 16, 1951. 

In April 1951, the veteran submitted a formal application for 
service connection for a cardiac disability, claimed as 
rheumatic heart, via a VA Form 8-526.  In a May 1951 report, 
John D. Hughes, M.D. reported that he examined the veteran on 
February 21, 1951, five days after his separation from 
service.  He diagnosed the veteran as having rheumatic 
valvular heart disease, aortic insufficiency, and mitral 
insufficiency.  

In June 1951, the RO denied service connection for rheumatic 
valvulitis, inactive.  The RO confirmed the denial in July 
1951, noting that there were no active symptoms of rheumatic 
valvulitis or associated disease during service. (emphasis 
added).  The veteran appealed the RO's decision to the Board.  

In August 1951, the veteran provided affidavits from several 
individuals, including his father, stating that the veteran 
was in good health prior to service.  A VA report of 
hospitalization dated from May to August 1951 showed that the 
veteran was diagnosed as having rheumatic heart disease, 
active; aortic insufficiency; cardiac enlargement; myocardial 
disease; myocardial insufficiency, Class III; and subacute 
bacterial endocarditis, due to streptococcus mitis, secondary 
to diagnosis 1.  He received follow-up treatment in September 
1951, at which time it was noted that his endocarditis was 
arrested and cured.

In a letter dated September 25, 1951, the RO wrote to the 
veteran and told him that it was previously determined that 
his "heart disability" was not incurred or aggravated by 
service.  He was also told that the report of hospitalization 
established that he had a "heart condition," however, it 
did not contain any new or material evidence showing when the 
disability was actually incurred.  Therefore, the previous 
disallowance of the claim was continued.  The veteran was 
also told that his privilege of appeal was not extended 
beyond July 18, 1952, as he had been notified of the original 
denial by letter dated July 18, 1951.

In an affidavit received at the RO on October 16, 1951, the 
veteran stated that he was hospitalized on May 30, 1951, and 
diagnosed as having rheumatic heart disease, aortic 
insufficiency, cardiac enlargement; myocardial insufficiency, 
Class III, and subacute bacterial endocarditis.  He said that 
one of the doctors told him that because he contracted his 
diseases in service, the hospital would provide his medicine 
after he was discharged.  The RO wrote to the veteran on 
October 26, 1951, and told him that his claim had been 
reconsidered based upon his affidavit and remained denied.  

In a Claimant's Appeal to Administrator of Veterans' Affairs 
dated in November 1951, the veteran contended that he was 
entitled to "service connection and a compensable rating on 
account of my heart condition" and requested reconsideration 
by the Board.  That same month, the RO wrote to him to 
acknowledge his desire to "appeal the decision now in 
effect" in his case.  In an informal hearing dated January 
1952, the veteran's representative stated that the issue was 
entitlement to service connection for a "rheumatic heart 
condition."  

A VA medical record received by VA in January 1952 showed 
that the veteran was hospitalized in December 1951 with a 
diagnosis of rheumatic heart disease.  

In March 1952, the Board denied service connection for 
inactive rheumatic valvulitis, holding that the evidence 
clearly and unmistakably showed the existence of a "chronic 
cardiac disease" preexisting service.  The Board noted that 
the "medical records do not disclose active rheumatic fever 
or other active cardiac pathology during service."  The 
post-service VA hospitalization report showing a diagnosis of 
subacute bacterial endocarditis and the veteran's October 
1951 affidavit were expressly considered by the Board, and 
the Board stated that consideration had been given to the 
entire record.  The March 1952 Board decision is final.  
38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100 
(2003).  Once a decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.

In a statement received at the RO in March 1961, the veteran 
requested that copies of his records be transferred to 
another RO that he could "reopen [his] appeal for a claim."  
He stated that it was imperative that he have these records 
so that he could reopen his claim immediately due to his 
failing health.  His records were thereafter transferred in 
April 1961.

On February 7, 1989, the RO received a VA Form 21-4138, 
Statement in Support of Claim, wherein the veteran sought to 
reopen his claim of service connection for a heart 
disability, i.e., very irregular heartbeat.  He also provided 
a copy of a VA hospitalization report dated in February 1983 
showing treatment for, inter alia, aortic stenosis with 
aortic regurgitation.  

The RO denied reopening service connection for rheumatic 
valvulitis in March 1989.  The RO noted that service 
connection was "previously denied as [the] condition [was] 
held to exist prior to service with no aggravation" and 
concluded that "evidence of [then-]current and past aortic 
stenosis was insufficient to establish [service connection] 
for [the] previously denied condition."

Evidence obtained in conjunction with the claim to reopen 
included a January 1989 private hospital report showing that 
the veteran was referred to the facility after VA outpatient 
cardiac Holter readings indicated that he was having severe 
ventricular arrhythmia.  Thereafter, the veteran received 
inpatient treatment for recurrent nonsustained ventricular 
tachycardia and atypical chest pain at a VA medical facility 
in February 1989.  Also obtained in conjunction with the 
claim were VA records showing treatment for rheumatic heart 
disease dated in 1952, 1953, 1954, and 1955.  

In February 1990, the veteran submitted a letter from Steven 
B. West, M.D., in which Dr. West stated that the veteran 
"never had rheumatic heart disease" and that, "while the 
[veteran] was in the military, he . . . had bacterial 
endocarditis."  Dr. West further opined that the veteran's 
bacterial endocarditis "was due to an infection that he 
caught while in the military . . . .".  In a letter dated in 
July 1990, Dr. West reiterated his opinion that the veteran 
"did not have rheumatic heart disease" and that he "came 
down with endocarditis."  

A hearing was held before the Board in May 1991, at which 
time it was agreed that "the issue certified was not the 
correct issue" and that the issue that the veteran wished to 
pursue was "entitlement to service connection for heart 
valve damage caused by endocarditis that was present in 
active duty."  The veteran was informed that the Board 
"[could] not make a decision on it" and that it would be 
"referred to the [RO] for their initial consideration."  In 
a May 1991 decision, the Board remanded the issue of 
entitlement to service connection for endocarditis residuals.  

In January 1992, the RO determined that service connection 
for a heart condition, claimed as residuals of endocarditis 
to include heart valve damage, had previously been denied by 
the Board in March 1952 and that new and material evidence 
had not been submitted to reopen the claim.

In August 1992, Dr. Palafox stated that the veteran's former 
diagnosis of rheumatic heart disease was unlikely since most 
rheumatic patients have involvement primarily of the mitral 
valve.  Dr. Palafox stated that the veteran's underlying 
disease is an aortic valvular endocarditis which necessitated 
valve replacement in 1983. 

In August 1994, the case was referred for an opinion from a 
cardiology specialist.  In September 1994, P. Steele, M.D. 
stated that the veteran had congenital bicuspid aortic valve, 
which was not actually seen until 1983 when he underwent 
aortic valve replacement.  Aortic valve disease was correctly 
diagnosed in service; however, it was incorrectly attributed 
to the most common cause at that time, rheumatic fever.  Dr. 
Steele stated that there was no superimposed heart disability 
arising from the veteran's one month of service, which also 
did not alter his congenital heart disease.

In an August 1996 statement, A. L. Bellott, Jr., M.D. (a 
former Major in the Medical Corps, and one of the VA 
physicians who had treated the appellant for endocarditis in 
1951) stated that the veteran's cardiac illness was "an 
ongoing classic 'textbook' event, that of congenital heart 
disease with bicuspid aortic valve," which occurs in two 
percent of the male population.  Dr. Bellott stated that 
bicuspid aortic valve is readily susceptible to bacterial 
infection.  He opined that the veteran developed bacterial 
endocarditis during his first week in service, which was 
treated with penicillin therapy to suppress the infection to 
a dormant state allowing medical discharge from service.  
Thus, it was Dr. Bellott's opinion that the veteran's 
congenital heart disease had been aggravated by endocarditis 
in service.

The claims folder was then referred to a specialist in 
cardiology and heart disorders for an independent medical 
opinion.  The doctor concluded that the veteran did not have 
rheumatic fever or rheumatic heart disease and that he had 
subacute bacterial endocarditis on top of a congenital 
bicuspid aortic valve.  It was noted that bacterial 
endocarditis started during his active service.  

The Board, in a February 1997 decision, granted service 
connection for heart disease, claimed as residuals of 
endocarditis, including heart valve damage.  In so doing, the 
Board stated that it was "persuaded by the medical opinions 
of Dr. West, Dr. Palafox, Dr. Bellott, and the most recent 
independent medical opinion."
 
In a May 1997 decision, the RO assigned an effective date of 
April 1, 1989, for the service-connected heart condition.  
Thereafter, in a January 1998 decision, the RO assigned an 
effective date of January 19, 1989, pursuant to 38 C.F.R. § 
3.157(b). 

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2003); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  In determining when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim. 
See 38 U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992). 

The veteran maintains that an effective date following his 
separation from service in 1951 should be assigned.  In this 
regard, as noted above, the evidence includes an October 1951 
affidavit wherein he set forth his medical history and 
indicated that he developed a fever shortly after discharge.  
He noted that in August 1951 he was diagnosed with rheumatic 
heart disease and subacute bacterial endocarditis.  It is 
argued by the veteran that the October 1951 affidavit 
constitutes an informal claim for service connection for 
residuals of endocarditis and that this issue was not 
addressed in the March 1952 Board decision.  In essence, the 
veteran contends that service connection for a heart 
disability may be separated into service connection for 
residuals of rheumatic heart disease and residuals of 
endocarditis.  Thus, according to the veteran, while 
rheumatic valvulitis was addressed in the 1952 Board 
decision, entitlement to service connection for residuals of 
endocarditis was not addressed and this separate claim 
remains open and pending.  

The veteran's attorney argued that the veteran was not aware 
of endocarditis at the time that he filed his original claim 
for rheumatic heart disease in April 1951, as he had not yet 
been diagnosed with endocarditis.  He has further argued that 
because the veteran filed an informal claim for service 
connection for endocarditis in October 1951, VA should have 
sent him a formal application in accordance with 38 C.F.R. 
§ 3.27 (1951), and the failure to do so constituted grave 
procedural error and a denial of due process.  Finally, the 
attorney argued that the veteran sought to review his claims 
folder in 1961 in order to reopen his claim, but the RO 
failed to inform him after receiving the file that it was 
available for review, or to review the file to ascertain what 
the issue was.

The Board finds that the October 1951 affidavit cannot be 
considered an informal claim for service connection for 
endocarditis; therefore, the RO was under no obligation to 
send the veteran a formal application in accordance with 
38 C.F.R. § 3.27.  Rather, for the following reasons, the 
veteran's October 1951 affidavit was a statement supporting 
his already pending claim filed in April 1951, not a separate 
claim for another heart disorder.  

It is true that the veteran had not been diagnosed as having 
endocarditis at the time he filed his claim for service 
connection in April 1951; however, his contentions during the 
course of his appeal indicated that he wanted endocarditis to 
be considered as part of his heart disability on appeal.  He 
was also aware that the RO considered endocarditis as part of 
his pending appeal and made no contentions to the contrary.  

For example, in a September 25, 1951, letter, the RO told the 
veteran that it had considered the VA hospitalization report 
showing a diagnosis of endocarditis.  The RO stated that that 
report established that he had a "heart condition," but did 
not contain any new or material evidence showing when the 
disability was actually incurred.  Of note, the veteran was 
specifically told that his privilege of appeal was not 
extended beyond July 18, 1952, as he had been notified of the 
original denial by letter dated July 18, 1951.  After receipt 
of his October 1951 affidavit mentioning endocarditis, the RO 
again wrote to the veteran and told him that his claim had 
been reconsidered based upon the affidavit and remained 
denied.  The veteran himself stated in his November 1951 
appeal that he was entitled to service connection on account 
of his "heart condition" and requested reconsideration by 
the Board.  That same month, the RO wrote to him to 
acknowledge his desire to "appeal the decision now in 
effect" in his case.  

In view of the foregoing, it is clear from record on appeal 
at that time that the veteran wanted service connection for a 
heart disorder, diagnosed as rheumatic valvulitis and/or 
endocarditis.  It follows logically that he, in seeking 
service connection for a heart condition in 1951, did not 
file two separate claims for that same condition, although 
there may have existed two theories upon which to consider 
the one claim. 

With respect to the argument that an informal claim for 
service connection for endocarditis filed in October 1951 
remained pending on appeal until granted in 1997, the Board 
disagrees.  As noted above, the veteran's October 1951 
affidavit was not an informal claim for endocarditis.  
Additionally, the RO specifically wrote to the veteran in 
September and October 1951 and told him that it had 
considered the evidence and his contentions regarding 
endocarditis, however, the claim remained denied.  

More importantly, the 1952 Board decision is final as to the 
broad issue of service connection for a heart disability, as 
it reviewed all the medical evidence of record, including the 
1951 VA hospitalization report showing a diagnosis of 
endocarditis and the veteran's October 1951 affidavit, and 
found no evidence of in-service incurrence of active cardiac 
pathology.  Pursuant to the presumption of regularity 
attending the official acts of public officers, it must be 
concluded that all relevant law and evidence was considered 
at the time of the 1952 Board decision.  Dolan v. Brown, 9 
Vet. App. 358, 362 (1996).  

Although the Board in its 1952 decision phrased the issue as 
"service connection for inactive rheumatic valvulitis," in 
its discussion of the evidence, it concluded "the medical 
records do not disclose active rheumatic fever or other 
active cardiac pathology during service." (emphasis added).  
This action demonstrates that the Board adjudicated the 
veteran's claim as encompassing a broader, more inclusive 
claim of any heart pathology, to include endocarditis.  The 
Board denied the claim in 1952 based upon all of the 
veteran's theories of entitlement and expressly noted that it 
considered the hospitalization report showing endocarditis 
and the veteran's October 1951 affidavit.  The Board had 
before it the veteran's consistent assertions that he was 
entitled to service connection for a heart disorder, claimed 
as rheumatic valvulitis and/or endocarditis, and the Board 
adjudicated the issue based upon a liberal reading of his 
assertions.  

Therefore, an effective date prior to March 1952 is legally 
precluded as a result of the final Board decision.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r); Sears v. Principi, 
16 Vet. App. 244, 248 (2002) ("The Court thus holds that the 
effective-date statute, 38 U.S.C. § 5110(a), is clear on its 
face with respect to granting an effective date for an award 
of VA periodic monetary benefits no earlier than the date 
that the claim for reopening was filed").  An earlier 
effective date in this case would thus require VA to construe 
as a claim to reopen a communication received after the 
Board's 1952 decision became final and earlier than the 
currently assigned effective date of January 19, 1989.  

In a statement received at the RO in March 1961, the veteran 
requested that copies of his records be transferred to 
another RO so that he could "reopen [his] appeal for a 
claim."  He stated that it was imperative that he have these 
records so that he could reopen his claim immediately, due to 
his failing health.  His records were thereafter transferred 
in April 1961.  This statement showed no intent on his part 
to request entitlement to service connection for a heart 
disorder.  He stated only that he wanted to reopen a claim, 
but did not identify any disability for which he sought 
service connection.  With respect to the veteran's argument 
that the RO should have reviewed the claims folder to 
identify the issue, an informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  Regardless of whether or 
not the veteran actually reviewed his claim folder in 1961, 
the fact remains that he did not file a claim for service 
connection for a heart disorder at that time.  

There are no other submissions that can reasonably be 
considered a claim to reopen.
Any post-service medical evidence showing treatment for heart 
disease dated prior to 1989 does not constitute an informal 
claim for service connection for a heart condition.  The 
critical point is whether such examination reports fall 
within the requirements of 38 C.F.R. § 3.157(b), which 
provides that "[o]nce a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen."  The 
veteran's claim for compensation had not yet been allowed, so 
the examination reports could not constitute an informal 
claim under that clause.  See Crawford v. Brown, 5 Vet. App. 
33 35-36 (1993); see also Servello, 3 Vet. App. at 199 (38 
C.F.R. § 3.157(b) provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).

Even if the Board were to accept the veteran's October 1951 
affidavit as a pending, informal claim for service connection 
for endocarditis under 38 C.F.R. § 3.27 (1951), an effective 
date prior to January 19, 1989, is still not warranted.  The 
veteran did not submit a claim supported by evidence that 
reflected his entitlement until the receipt of the medical 
evidence dated from 1990 and later.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003) (The effective date of an 
award of disability compensation based on direct service 
connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service.) (emphasis added).  Indeed, in awarding service 
connection in February 1997, the Board stated, 
"Notwithstanding that the appellant was on active duty for 
only 33 days, the Board is persuaded by the medical opinions 
of Dr. West, Dr. Palafox, Dr. Bellott, and the most recent 
independent medical opinion, which strongly suggest that 
subacute bacterial endocarditis was present in service, 
superimposed upon congenital bicuspid aortic valve, and that 
endocarditis aggravated the appellant's preexisting heart 
disease."  None of this evidence is dated prior to 1989; 
therefore, entitlement did not arise prior to 1989.  

In light of the foregoing, an effective date earlier than 
January 19, 1989, is not warranted in this case under VA 
regulations governing effective dates.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).

Finally, the Board finds that any discussion of the duty to 
notify and assist under the Veterans Claims Assistance Act of 
2000 (VCAA) is unnecessary given the waiver by the veteran's 
attorney.  See Janssen v. Principi, 15 Vet. App. 370, 374-75 
(2001) (per curiam) (appellant represented by counsel may 
expressly waive consideration on appeal of VCAA duty to 
assist and notice rights).  In June 2001, the veteran's 
attorney argued that a VCAA letter mailed to the veteran in 
March 2001 was inadequate, however, he stated that there was 
no further development to be done in compliance with the 
VCAA.  It was requested that the case not be remanded for 
further compliance with the duty to notify and assist and 
that it be forwarded to the Board for adjudication.  

ORDER

An effective date earlier than January 19, 1989, for the 
grant of service connection for a heart disability, to 
include aortic regurgitation status post aortic valve 
prosthesis is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



